Citation Nr: 1711337	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for neurocardiogenic syncope and presyncope.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1996 to July 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In pertinent part, this rating decision continued the previous assignment of a 40 percent disability rating for neurocardiogenic syncope and presyncope.  The Board subsequently remanded this claim in April 2016 to allow for additional development.  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of a claim for a higher rating when the issue is raised by the record or asserted by a veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Although an explicit TDIU claim was filed by the Veteran in July 2012, the matter of unemployability was previously raised by the record during the pendency of this increased rating appeal.  As such, the TDIU claim is recognized as part and parcel of the increased rating appeal before the Board.

Additionally, a video conference hearing was scheduled in March 2016.  The Veteran did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran did not suffer four or more crises per year as a result of his disability.  


CONCLUSION OF LAW

Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 40 percent for neurocardiogenic syncope and presyncope have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 7911 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In a September 2009 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A subsequent April 2011 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to an increased rating.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service and VA treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone several VA examinations in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Further, this claim was remanded in April 2016.  At that time, the RO was instructed to obtain updated VA treatment records and to provide the Veteran with a new VA examination.  Upon the completion of said development, the RO was to readjudicate the claim and issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.
 
A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the Veteran's updated VA treatment records have been associated with the claims file, and the Veteran underwent new VA examination in May 2016.  The claim was subsequently readjudicated, and an SSOC was issued in June 2016.  Accordingly, the Board finds that there has been substantial compliance with its April 2016 remand directives, and that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

The Board will therefore review the merits of the Veteran's claim. 

Legal Criteria and Analysis

The Board now turns to the Veteran's increased rating claim.  

Said claim was received by VA on August 27, 2009.  Accordingly, the rating period on appeal extends from August 27, 2008, one year prior to the date of receipt of the claim, to the present.  See 38 C.F.R. § 3.400(o)(2) (2016).  The Veteran was assigned a 40 percent disability rating throughout the entire rating period on appeal.  

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability is rated under Diagnostic Code 7999-7911.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2016).  The second diagnostic code provides further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006). Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated by analogy.  Id.  Thus in this case, the Veteran's disability has been rated by analogy against the criteria for Diagnostic Code 7911, which evaluates Addison's disease.  

Per Diagnostic Code 7911, a 20 percent rating is assigned for one or two crises during the past year, or two to four episodes during the past year, or weakness and fatigability, or corticosteroid therapy required for control.  A 40 percent rating is assigned when there are three crises during the past year, or five or more episodes during the past year.  A 60 percent rating is assigned for four or more crises during the past year. 

Note (1) to Diagnostic Code 7911 provides that an Addisonian "crisis" consists of the rapid onset of peripheral vascular collapse (with acute hypotension and shock), with findings that may include: anorexia; nausea; vomiting; dehydration; profound weakness; pain in abdomen, legs, and back; fever; apathy, and depressed mentation with possible progression to coma, renal shutdown, and death.  38 C.F.R. § 4.119, Diagnostic Code 7911 at Note (1) (2016). 

Note (2) to Diagnostic Code 7911 provides that an Addisonian "episode," for VA purposes, is a less acute and less severe event than an Addisonian crisis and may consist of anorexia, nausea, vomiting, diarrhea, dehydration, weakness, malaise, orthostatic hypotension, or hypoglycemia, but no peripheral vascular collapse.  Id. at Note (2).

As such, the Board will analyze the evidence of record against the rating criteria set forth above to determine whether the Veteran is entitled to an increased disability rating for the period on appeal.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

VA treatment records spanning August 2008 to December 2009 indicate that the Veteran continued to experience presyncope and syncope upon physical exertion during this time.  Said symptoms were managed with the ongoing use of medication.  In November 2008, the Veteran reported multiple episodes of presyncope and syncope with vasovagal component.  These episodes occurred every day at work when the Veteran performed difficult manual labor, during which the Veteran felt warm and flushed and often felt his consciousness waning.  Most of the time, the Veteran was able to catch himself before he fell.  The Veteran additionally reported less frequent but full syncopal events.  No nausea component was reported at that time, although occasional chest pain was noted.  In December 2008, the Veteran suffered a full syncopal episode at work while hauling buckets of dirt.  Upon examination, the Veteran reported daily presyncopal episodes.  In March 2009, a VA treatment provider drafted a letter indicating that the Veteran had episodes of presyncope (near-fainting) that occurred solely with heavy exertion, but not upon the performance of light, routine tasks.  In June 2009, the Veteran reported no syncopal events since approximately December 2008.  In October and December 2009, the Veteran reported difficulty exercising due to presyncopal and syncopal events.  Also in October 2009, the Veteran reported the need to sleep for 12 or more hours following a syncopal event.  However, a decrease in episodes was reported with the Veteran's current medication.  

The Veteran underwent VA examination in December 2009.  Upon examination, the Veteran was diagnosed with neurocardiogenic syncope as treated by medication, and secondary hypertension due to drug therapy.  The Veteran last reported a frank syncopal episode in December 2008, and indicated that he did not experience syncopal episodes when he is inactive.  However, the Veteran presently experienced approximately two to three presyncopal episodes per day, consistent with physical activity such as climbing stairs or carrying groceries.  As such, the Veteran reported no limit in walking, but impairment in the sense that he could not carry out significant physical activity without a presyncopal episode.  During the prior 12 months, the Veteran had not experienced a complete loss of consciousness.  However, the Veteran continued his use of medication to assist with managing his symptoms at that time.  

VA treatment records spanning January 2010 to July 2011 indicate that the Veteran continued to experience presyncope and syncope upon physical exertion, and managed his symptoms with the use of medication.  In August 2010, the Veteran reported the need to sleep for approximately 12 hours following a syncopal episode.  In January 2011, the Veteran reported an increase in medication and an increase in fatigue with a lower pulse.  Additionally, the Veteran needed to stay in bed for several days following a full syncopal episode.  In May 2011, the Veteran reported accompanying symptoms of feeling warm and flushed, and feeling like he was going to pass out.  Usually the Veteran was able to prevent full syncope episodes, but continued to experience the occasional episode.  The Veteran again indicated the need to sleep for approximately 12 hours following a full syncope episode.  In June 2011, no evidence of a neurocardiogenic syncopal response was observed during a tilt table test.  At that time, a VA examiner noted that the results were in "marked contradistinction to the [Veteran's] reported symptoms early in his last tilt table test even without isoproterenol."

In a May 2011 lay statement, the Veteran reported a decreased quality of life as a result of his disability.  Specifically, the Veteran reported that he used to be athletic and spent the majority of his time outdoors.  However, in an effort to avoid activity that may cause an episode, the Veteran now maintained a sedentary lifestyle.  The Veteran further indicated that his disability caused him to "risk passing out just carrying groceries up a flight of stairs[;] I have to be so careful that I get no enjoyment out of life."  Additionally, the Veteran indicated a period of unemployment for the previous two years due to his disability.  

The Veteran underwent additional VA examination in July 2011.  At that time, the VA examiner noted the Veteran's history of positive tilt table evaluations by cardiology consistent with neurocardiogenic syncope.  However, the Veteran's most recent June 2011 tilt test was asymptomatic and without a hypotensive event.  Addition treadmill testing, echocardiograms, and Holter monitors had been unremarkable, and no seizure condition had been confirmed.  The Veteran reported that his current medication had assisted with reducing the frequency and severity of events.  In most symptomatic events, the Veteran has a subjective sense of lightheadedness and some tunnel vision, and in the majority of cases, he recovered without any other events or loss of consciousness simply by sitting or putting his head down.  Approximately 15 days per month, the Veteran reported near-syncope or syncope that was sudden and surprising, such that the Veteran would need to get flat onto the ground.  During said episodes, the Veteran believed he was briefly unconscious for a period of a few seconds to less than one minute.  There was no associated tongue-biting, seizure motor activity, bladder or bowel incontinence, or postictal-confusion.  However, some postictal fatigue was noted.

VA treatment records spanning August 2011 to March 2013 note the Veteran's ongoing neurocardiogenic syndrome.  The Veteran continued to use medication during this time, and commonly reported a related improvement to his symptoms.  In October 2012, the Veteran reported symptoms including lightheadedness and tunnel vision brought on by physical exertion.  As a result, the Veteran would lie down and feel "out of it" for 15 to 60 minutes, but remained alert and responsive to his environment.  Said episodes were frequently accompanied by headaches.  Last reported loss of consciousness was one year prior.  However, frequency of events had increased to approximately ten per day.  

The Veteran next underwent VA examination in March 2013.  At that time, the Veteran reported symptoms approximately five to ten times per day, with a noted duration of hours to days.  Symptoms were relieved by time and rest.  Additionally noted symptoms included angina, fatigue, and migraines.  The Veteran continued the use of medication at that time, but reported no hospitalizations for the treatment of a heart condition.  An accompanying echocardiogram was performed on mild concentric hypertrophy of ventricles, which revealed evidence of cardiac dilatation, as well as trace mitral and tricuspid insufficiency.  An interview-based METs test reflected dizziness at the lowest activity level, such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging.  No additional functional impact was reported at that time.  

VA treatment records spanning April 2013 to May 2016 note the Veteran's ongoing neurocardiogenic syndrome and the use of medication to assist with managing his symptoms.  In February 2015, the Veteran's presyncopal and syncopal episodes were classified as "minimal."  In May 2015, the Veteran reported that his medication had assisted with managing his disability for several years, such that he had not had an episode in years.  Additionally, the Veteran had begun going to the gym and working out without any problems, such that his exercise capacity had increased.  In January 2016, both syncopal and presyncopal episodes were reported as "minimal."  However, the Veteran stated that he had dropped out of school due to an increase in symptoms, including feeling warm and flushed and like he was about to pass out.  

The Veteran most recently underwent VA examination in May 2016.  At that time, the Veteran reported mild pre-syncopal symptoms on a daily basis, which consisted of episodes of feeling mildly lightheaded with a sensation of his vision starting to "tunnel and gray-out."  This generally occurred when the Veteran was performing some type of mild exertion, such as rushing around to do something.  The Veteran was typically able to recognize oncoming symptoms, and would slow down or sit down such that the symptoms typically resolved within several minutes.  Additionally, the Veteran reported more severe presyncopal symptoms about once a month upon engaging in more strenuous exertion, such as using a tiller in the yard, carrying heavy landscape timbers, or after 17 holes of golf.  During said episodes, the Veteran developed a more severe lightheaded sensation and blackening of his vision, as occasionally coupled with "a little mental fog."  The Veteran was then required to stop what he was doing and rest.  Subsequently, the Veteran felt fatigued and lethargic with difficulty concentrating and thinking for approximately two to three hours.  Finally, the Veteran reported that approximately once per year during the prior five years, when engaging in more intense physical exertion, he would feel lightheaded, experience blacked out vision, and experience syncope  with loss of consciousness for 15 to 20 seconds.  After a syncopal episode, the Veteran had to rest and commonly felt lethargic, fatigued, and had difficulty concentrating for approximately two to three days.  At that time, the Veteran reported only one syncopal episode over the last 12 months, which occurred when helping his father do yardwork including raking leaves, mowing, and carrying a ladder.  The Veteran reported the ongoing use of medication to assist with managing his symptoms.

Upon examination, the VA examiner indicated that the Veteran's more severe episodes were accompanied by weakness, apathy, lethargy, and difficulty focusing and thinking.  However, episodes were not associated with anorexia, nausea, emesis, dehydration, pain in the abdomen, legs, or back, or fever.  Said episodes had never progressed to coma or renal shutdown, and were not anticipated to do so.

Here, the examiner explicitly noted that the Veteran is currently rated by analogy under the Diagnostic Code for Addison's disease.  In doing so, the examiner articulated that the word "crisis" would imply symptoms which are severe and which could result in peripheral vascular collapse, renal failure, or death.  An "episode" is a less acute and less severe event, but more severe than mild.  Thus the examiner concluded that if an analogous "event" in the Veteran's condition is defined as a more than mild lightheaded sensation, blackening of his vision, and additionally feeling a little foggy mentally for two to three hours, then he has had 12 "events" over the past year.  Similarly, if an analogous "crisis" in the Veteran's condition is defined as more severe symptoms such as a syncopal episode with loss of consciousness after which he feels dull, lethargic, fatigued, and has difficulty concentrating and thinking for two to three days, then he has had one "crisis" over the past year.  

In examining the frequency, duration, and severity of the Veteran's symptoms, the Board does not find that an increased rating is warranted at this time.  

Here, the Veteran is in receipt of a 40 percent disability rating throughout the entire rating period on appeal.  As such, an increased rating would only be warranted upon evidence of four or more crises in a one-year timeframe.  As the Veteran has been rated by analogy per the Diagnostic Code for Addison's disease, the applicable diagnostic criteria do not explicitly identify that which constitutes a "crisis" for the purpose of disability evaluation.

To that end, the Board finds the May 2016 VA examiner's opinion to be instructive in assessing the severity of the Veteran's disability.  Specifically, the examiner identified a "crisis" as engaging severe symptomatology which could result in peripheral vascular collapse, renal failure, or death.  By contrast, an "episode" engaged symptoms that were less acute but "more severe than mild."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In using this assessment as a guideline, the Board finds that the Veteran did not experience four or more crises in a year-long period during the rating period on appeal, as evidenced by severe symptoms posing long-term or life-threatening effects.  

Instead, the evidence indicates that throughout the entire rating period on appeal, the Veteran most commonly experienced several episodes of presyncope per day.  Said episodes were typically onset upon physical exertion, and were marked by such symptoms as light-headedness/dizziness, minor vision loss, and fogginess.  The Veteran would sit or lay down in the presence of such symptoms, which then typically abated within two to three hours.  Afterwards, the Veteran experienced some fatigue and required additional sleep.  The Board finds that these episodes best qualify as "events" per the diagnostic criteria, given their repetitious but moderate nature and the Veteran's ability to manage his symptoms with the ongoing use of medication.  

In making this determination, the Board does not disregard the Veteran's reports of more severe episodes of syncope during the rating period on appeal.  However, said episodes did not occur more than once per year.  Additionally, even the Veteran's most severe episodes do not appear so significant in nature as to constitute a health "crisis."  The Veteran's loss of consciousness typically lasted for less than one minute, and was accompanied by fatigue and fogginess lasting one to two days.  These events were not accompanied by any additional and severe symptoms posing any significant or life-threatening risk to the Veteran.  At no time has the Veteran reported any such additional symptoms.  Thus even at its most severe, the Veteran's disability is not so frequent or debilitating in nature as to produce four crises in a one-year span of time.  

The Board does not overlook the Veteran's testimony in reaching this conclusion.  A veteran is competent to report that which he perceives through the use of his senses, including episodes of presyncope and syncope.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  See Jones, 12 Vet. App. at 385.  Additionally, the Veteran's testimony has, at times, been inconsistent throughout the record.  For example, in January 2016, the Veteran reported minimal episodes but indicated that he was forced to drop out of school due to his symptoms.  As such, the Board lends greater credibility to the medical evidence of record in assessing the severity of the Veteran's disability.  

Accordingly, the Board finds that the 40 percent disability rating for neurocardiogenic syncope and presyncope is proper, and an increased rating is not warranted at this time.       

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his neurocardiogenic syncope and presyncope.  Thun v. Peake, 22 Vet App 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Id. at 115.  If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits of the Director of Compensation Service. 38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required. Id. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate.  The Veteran's primary symptoms during the rating period on appeal include frequent presyncope episodes upon physical exertion, and occasional episodes of full syncope.  These symptoms have been properly accounted for, and the criteria for the assigned disability ratings assigned herein more than reasonably describe the Veteran's disability levels and symptomatology.  As such, the schedular evaluation is adequate, and no referral is required.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, service connection is additionally in effect for coronary artery disease associated with hypertension; hypertension; lumbosacral strain with straightening of lumbar lordosis and degenerative changes; left lower extremity radiculopathy involving the sciatic nerve; right knee patellofemoral syndrome status post-surgery; hemorrhoids; and right knee surgical scar.  In this case, the evidence of record does not indicate any effect caused by a combination of the service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.





ORDER

Throughout the entire rating period on appeal, entitlement to a disability rating in excess of 40 percent for neurocardiogenic syncope and presyncope is denied.    


REMAND

The Board now turns to the Veteran's claim for entitlement to a TDIU.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

In a TDIU claim, a total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016). 

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16(b) (2016).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the Veteran is currently service-connected for the following disabilities: 
(1) Neurocardiogenic syncope and presyncope (40 percent from July 18, 1999); 
(2) coronary artery disease associated with hypertension (30 percent from July 17,  2012); (3) hypertension (10 percent from August 27, 2009); (4) lumbosacral strain with straightening of lumbar lordosis and degenerative changes (10 percent from May 12, 2011); (5) left lower extremity radiculopathy involving the sciatic nerve (10 percent from July 17, 2012); (6) right knee patellofemoral syndrome status post-surgery (10 percent from February 19, 2014); (7) hemorrhoids (noncompensable from July 18, 1999); and (8) right knee surgical scar (noncompensable from February 19, 2014).  Combined, these disabilities have been rated as 40 percent disabling from July 18, 1999; 50 percent disabling from August 27, 2009; 70 percent disabling from July 17, 2012; and 70 percent disabling from February 19, 2014, with a bilateral factor of 1.9 percent for Diagnostic Codes 8520 and 5261.  See 38 C.F.R. §§ 4.25; 4.26 (2016).  As such, the minimum schedular criteria for a TDIU were not met until July 17, 2012.

However, the evidence of record, including a March 2008 memorandum from the Transportation Security Administration noting that the Veteran did not meet the standards for employment due to frequent episodes of syncope, indicates that the Veteran's disabilities may interfere with his continued employment in the fields in which he has training and experience.  Thus based on the evidence of record, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to VA's Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis for the period prior to July 17, 2012.  Therefore, remand is warranted at this time.

Further, there is conflicting evidence of record regarding the Veteran's employment history.  In a March 2016 statement, the Veteran's representative indicates that the Veteran has been unemployed since 1982, while the Veteran was still a minor.  However, during a December 2009 VA examination, the Veteran reported employment until December 2008, when his employment was terminated upon his company's indication that there was not a position available for someone with neurocardiogenic syncope.  Subsequently in April 2015, the Veteran reported a recent application for employment with Customs and Border Patrol.  As such, the Board finds that clarification regarding the Veteran's employment history is needed at this time.   

Additionally, August 2009 VA treatment records indicate that the Veteran was participating in VA's Vocational Rehabilitation program at that time.  To date, the Veteran's vocational rehabilitation records have not been requested or otherwise obtained.  As said records are likely relevant to the Veteran's claim, all reasonable efforts must be made to obtain them.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c) (2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from May 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Obtain copies of any VA vocational rehabilitation records.   

3.  Send VA Form 21-4192 to the Veteran's last known employer after eliciting any information or authorization required from the Veteran.  All efforts to obtain such records must be documented in the electronic claims file.  If a negative response is received from the employer, document such in the electronic claims file and provide the Veteran with appropriate notice.

4.  Refer the claim to VA's Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted for the period prior to July 17, 2012.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. 
§ 4.16(b) (2016).

5.  Readjudicate the Veteran's claim for entitlement to a TDIU.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


